Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendments filed on 07/27/2022. 
Claims 1-20 are currently pending and have been examined.
The IDS received on 09/27/2022 has been considered by the examiner. Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buddhikot et al. “US 2018/0165568 A1” (Buddhikot).
Regarding Claim 1:  A distributed agent operating system, comprising:
wireless hardware nodes operable to execute respective agent software instructions stored in respective memory components of the wireless hardware nodes to perform respective tasks and assume respective hierarchical roles across the wireless hardware nodes, wherein each wireless hardware node comprises a respective identity defined by a respective set of capabilities, a respective set of mission objectives to be performed in accordance with the respective agent software instructions, and a respective set of services to be offered to other wireless hardware nodes in accordance with respective agent software instructions, wherein the wireless hardware nodes are configured to communicate with one another, coordinate interactions between wireless hardware nodes, and respond to events (at least see Buddhikot Abstract; Figs.6-9; [0003] and [0023]);
agent software instructions stored on and executable by one or more of the wireless hardware nodes to dynamically allocate hierarchical roles that are performed by respective ones of the wireless hardware nodes in accordance with the respective agent software instructions stored in respective memory components of the wireless hardware nodes (at least see Buddhikot Abstract; Figs.14-16; [0050]-[0053]).
Regarding Claim: 2:  The distributed agent operating system of claim 1, wherein one or more of the wireless hardware nodes are bound to one or more logistic entities (at least see Buddhikot Fig. 1).
Regarding Claim 3:  The distributed agent operating system of claim 1, wherein, after a first one of the wireless hardware nodes successfully pairs with a second wireless hardware node, the first wireless hardware node is operable to determine information about the second wireless hardware node comprising identity information, capabilities, and services provided by the second wireless hardware node (at least see Buddhikot Fig. 1; [0032]).
Regarding Claim 4:  The distributed agent operating system of claim 3, wherein the second wireless hardware node comprises a capability of reporting its current battery life, and the second wireless hardware node comprises a service of transmitting its current battery life level to other nodes; and in response to a request from the first wireless hardware node, the second wireless hardware node transmits an indication of the current battery life level to the first wireless hardware node (at least see Buddhikot Fig. 1).
Regarding Claim 5:  The distributed agent operating system of claim 3, wherein the second wireless hardware node comprises a capability of retrieving temperature data from its memory component, and the second wireless hardware node comprises a service of transmitting temperature data to other nodes; and, in response to a request from the first wireless hardware node, the second wireless hardware node measures and transmits temperature data to the first wireless hardware node (at least see Buddhikot [014]).
Regarding Claim 6:  The distributed agent operating system of claim 5, wherein the second wireless hardware node (538) is operable to process the temperature data and transmit the processed temperature data to the first wireless hardware node (at least see Buddhikot [0027]).
Regarding Claim 7:  The distributed agent operating system of claim 1, further comprising a conveyor operable to convey a grouped set of logistic items, wherein a first one of the wireless hardware nodes is a master node and is bound to the conveyer, and a set of other ones of the wireless hardware nodes are bound to respective packages that are grouped together on the conveyor; wherein, in response to receipt of one or more advertising packets from the other wireless hardware nodes, the master node requests authorization from a server to associate the set of other wireless hardware nodes; wherein the server authorizes the master node to associate the master node with the set of other wireless hardware nodes (at least see Buddhikot Fig. 1).
Regarding Claim 8:  The distributed agent operating system of claim 7, wherein the conveyor comprises one of a pallet and a container (at least see Buddhikot Fig. 1).
Regarding Claim 9:  The distributed agent operating system of claim 7, wherein the server registers the master node and the other wireless hardware nodes with a group identifier  (at least see Buddhikot Fig. 2).
Regarding Claim 10:  The distributed agent operating system of claim 9, wherein the server associates each node identifier with a respective physical label comprising an identifier that is adhered to the respective package (at least see Buddhikot Fig. 5).
Regarding Claim 11:  The distributed agent operating system of claim 7, wherein, in response to arrival of another package in a vicinity of the grouped set of packages, the master node requests authorization from the server to associate the other package with the grouped set of packages; in response to the request of authorization from the server to associate the other package with the grouped set of packages, the server instructs the master node to merge the other package with the grouped set of packages (at least see Buddhikot Fig. 15).
Regarding Claim 12:  The distributed agent operating system of claim 7, wherein the master node monitors respective signal strengths of advertising packet signals transmitted from the other wireless hardware nodes in the grouped set of packages; and, in response to detection of a decreasing signal strength over time below a threshold in one or more of the monitored advertising packet signals, the master node 1s operable to issue an alert (at least see Buddhikot [0027).
Regarding Claim 13:  The distributed agent operating system of claim 12, wherein the master node issues an audio alert locally or an electronic alert to the server (at least see Buddhikot [0036]).
Regarding Claim 14:   The distributed agent operating system of claim 1, wherein a hierarchy of wireless hardware nodes is located in a mobile vehicle and are operable to communicate wirelessly with corresponding ones of the wireless hardware nodes associated with logistic entities outside the mobile vehicle (at least see Buddhikot [0053]).
Regarding Claim 15:  The distributed agent operating system of claim 1, wherein: the logistic entities comprise one or more of a pallet, a package, and a container; the corresponding ones of the wireless hardware nodes are associated with logistic entities within a warehouse, and the wireless hardware nodes deployed in the mobile vehicle are operable to pair with the corresponding ones of the wireless hardware nodes associated with logistic entities by a process comprising determining each other’s identities, capabilities, and services; at least one of the wireless hardware nodes deployed in the mobile vehicle determines that a corresponding one of the wireless hardware nodes in the warehouse has a capability of measuring and transmitting the measured temperature data to other nodes; and in response to a determination that any of the wireless hardware nodes fails to respond to repeated broadcasts of low-power advertising packets by the mobile vehicle, the mobile vehicle broadcasts higher power advertising packets into the warehouse (at least see Buddhikot [0030]).
Regarding Claim 16:  The distributed agent operating system of claim 1, wherein the wireless hardware nodes dynamically allocate hierarchical roles across respective ones of the wireless hardware nodes in accordance with the respective agent software instructions stored in respective wireless hardware nodes (at least see Buddhikot [0053]).
Regarding Claim 17:  The distributed agent operating system of claim 1, wherein: the respective set of mission objectives are defined by respective agent software instructions received from one or more of a server node and a master node; the respective set of services define tasks that a wireless hardware node is permitted to perform for other nodes; after each of multiple wireless hardware nodes are configured with a respective identity, mission, and one or more services, the wireless hardware nodes are operable to communicate with one another and request services from and provide services to one another independently of any server; and the respective agent software instructions program each of one or more of the wireless hardware nodes with one or more respective mission objectives and a respective definition of resources needed to fulfill the one or more mission objectives (at least see Buddhikot [0033]).
Regarding Claim 18:  The distributed agent operating system of claim 1, wherein: a first wireless hardware node is programmed to periodically broadcast advertising packets into a geographic area and, in response to receiving an advertising packet from a second wireless hardware node within wireless communications range, the first wireless hardware node extracts a network address of the second wireless hardware node to determine whether it is authorized to connect with the second wireless hardware node; after the first wireless hardware node determines that it is authorized to communicate with the second wireless hardware node, the first wireless hardware node attempts to establish a communications connection with the second wireless hardware node by exchanging identities, capabilities, and services with the second wireless hardware node (at least see Buddhikot [0050]).
Regarding Claim 19:  The distributed agent operating system of claim 18, wherein:
after establishing the communications connection with the first wireless hardware node, the second wireless hardware node determines an identity of the first wireless hardware node, one or more capabilities of the first wireless hardware node including a capability of reporting current battery life to other wireless hardware nodes; and in response to a request from the second wireless hardware node, the first wireless hardware node transmits an indication of its current battery life to the second wireless hardware node (at least see Buddhikot [0041]).
Regarding Claim 20:  The distributed agent operating system of claim 18, wherein: after establishing the communications connection with the first wireless hardware node, the second wireless hardware node determines an identity of the first wireless hardware node, one or more capabilities of the first wireless hardware node including a capability of retrieving sensor data from the first wireless hardware node, and one or more services available from the first wireless hardware node including transmitting the sensor data to other wireless hardware nodes; and in response to a request from the second wireless hardware node, the first wireless hardware node transmits an indication of the retrieved sensor data to the second wireless hardware node (at least see Buddhikot [0035]).
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/Primary Examiner, Art Unit 3627